432 F.2d 550
FRANCIS A. MARTIN & OTTOWAY, INC., Appellant,v.REGISTRY OF the DISTRICT COURT OF GUAM, Appellee.
No. 22712.
United States Court of Appeals, Ninth Circuit.
Oct. 1, 1970.

Eugene H. Bramhall (argued) of Barrett, Ferenz, Bramhall, Agana, Guam and Oakland, Cal., for appellant.
Allan J. Weiss (argued) Admiralty & Shipping, Dept. of Justice, Washington, D.C., John F. Meadows, Admiralty & Shipping Section, San Francisco, Cal.;  Duane K. Craske, U.S. Atty., Agana, Guam, for appellee.
Before: HUFSTEDLER and KILKENNY, Circuit Judges, and PENCE,1 District Judge.
PER CURIAM:


1
Counsel for appellant were also counsel for American Bank of Wage Claims, No. 22,711, and National Western Life Insurance Company, No. 22,854.  Apparently due to change of personnel within the law firm, although Martin & Ottoway's appeal was perfected, no briefs were filed.  Shortly before the American Bank and National Western cases were to be argued, counsel for the appellant advised this court that


2
'there is no real reason for us to brief the issues raised by this appeal prior to the time the National Western and American Bank cases are scheduled for argument in May, 1970.  The issues insofar as a reversal of the trial court are concerned are identical to those raised in the other two appeals.  Accrodingly, we respectfully and earnestly request that we be permitted to join or consolidate the Ottoway appeal with the National Western and American Bank of Wage Claims' appeals and that we be permitted further to argue the three appeals as a unit on May 13, 1970.  We submit that no prejudice will result to the United States, appellee in the remaining appeals, since the merits of the Ottoway case are not at issue, but only the failure of the District Court to consolidate the Ottoway complaint with the cases theretofore filed.  In this respect, the case is identical to the position taken by American Bank of Wage Claims.'


3
The three cases were argued together.


4
Based upon the above statement of counsel for Martin & Ottoway, this appeal is likewise dismissed for the reasons set forth in American Bank of Wage Claims v. Registry of District Court of Guam, No. 22,711, and National Western Life Insurance Company v. Registry of District Court of Guam, No. 22,854, 431 F.2d 1215, filed on September 21, 1970.



1
 Honorable Martin Pence, United States District Judge, District of Hawaii, sitting by designation